Exhibit 10.23

FORM OF TAX PROTECTION AGREEMENT

THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into as of
                    , 2012 by and among APARTMENT TRUST OF AMERICA, INC., a
Maryland corporation (the “REIT”), APARTMENT TRUST OF AMERICA HOLDINGS, L.P., a
Virginia limited partnership (the “Partnership”), and             (the
“Contributor”).

WHEREAS, the Contributor, pursuant to that certain Interest Contribution
Agreement, dated as of                     , 2012, (the “Contribution
Agreement”), is contributing (the “Contribution”) its [partnership/limited
liability company interest] in [            ], to the Partnership in exchange
for common partnership units of limited partnership interest in the Partnership
(“Units”) [To be tailored based on deal structure];

WHEREAS, it is intended for federal, state and local income tax purposes that
the Contribution for Units will be treated as a tax-deferred contribution of
assets to the Partnership for Units under Section 721 of the Code;

WHEREAS, in consideration for the agreement of the Contributor to make the
Contribution, the parties desire to enter into this Agreement regarding certain
tax matters as set forth herein; and

WHEREAS, the REIT and the Partnership desire to evidence their agreement
regarding amounts that may be payable in the event of certain actions being
taken by the Partnership regarding the disposition of certain of the contributed
assets and regarding certain minimum debt obligations of the Partnership and its
subsidiaries.

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements contained herein and in the Contribution
Agreement, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Partnership Agreement (as
defined below).

“AAA” has the meaning set forth in Section 3.2.

“Accounting Firm” has the meaning set forth in Section 3.2.

“Agreement” has the meaning set forth in the Preamble.

“Bottom Dollar Guarantee” has the meaning set forth in Section 2.1(b).

“Cash Consideration” has the meaning set forth in Section 2.1.1.

“Closing Date” means the date on which the Contribution will be effective.

 

1



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Consent” means the prior written consent to do the act or thing for which the
consent is required or solicited, which consent may be executed by a duly
authorized officer or agent of the party granting such consent.

“Contribution” has the meaning set forth in the Recitals.

“Contributed Property” means the real estate property or real estate properties
directly or indirectly transferred to the Partnership by the Contributors and
listed on Schedule 2.1(b) hereto and referred to herein individually as a
“Contributed Property” and collectively, as the “Contributed Properties”.

“Contribution Agreement” has the meaning set forth in the Recitals.

“Contributor” has the meaning set forth in the Preamble.

“Dispute” has the meaning set forth in Section 3.2.

“Final Determination” means (i) a decision, judgment, decree or other order by
any court of competent jurisdiction, which decision, judgment, decree or other
order has become final after all allowable appeals by either party to the action
have been exhausted or after the time for filing such appeals has expired,
(ii) a binding settlement agreement entered into in connection with an
administrative or judicial proceeding (iii) the expiration of the time for
instituting a claim for refund, or if such a claim was filed, the expiration of
the time for instituting suit with respect thereto or (iv) the expiration of the
time for instituting suit with respect to a claimed deficiency.

“Gain Limitation Property” means (i) the property[ies] identified on Schedule
2.1(b) hereto as a Gain Limitation Property; (ii) any other property or asset
hereafter acquired by the Partnership or any direct or indirect interest owned
by the Partnership in any entity that owns an interest in a Gain Limitation
Property, if the disposition of that property or asset would result in the
recognition of Protected Gain by a Protected Partner or an Indirect Owner; and
(iii) any other property that the Partnership directly or indirectly receives
that is in whole or in part a “substituted basis property” as defined in
Section 7701(a)(42) of the Code with respect to a Gain Limitation Property.

“Indirect Owner” means, in the case of a Protected Partner that is an entity
that is classified as a partnership, disregarded entity, subchapter S
corporation, or real estate investment trust for federal income tax purposes,
any person owning an equity interest in such Protected Partner, and in the case
of any Indirect Owner that itself is an entity that is classified as a
partnership, disregarded entity, subchapter S corporation, or real estate
investment trust for federal income tax purposes, any person owning an equity
interest in such entity.

“Minimum Liability Amount” means, for each Protected Partner, means, as to each
Protected Partner, the amount of indebtedness of the Partnership which needs to
be allocated to such Protected Partner pursuant to Section 752 of the Code so
that such Protected Partner will not recognize any Protected Gain, as set forth
on Schedule 2.1(d), as may be

 

2



--------------------------------------------------------------------------------

amended as provided herein. The initial Minimum Liability Amount for each
Protected Partner as of the date of this Agreement is set forth next to such
Protected Partner’s name on Schedule 2.1(d) hereto and represents the sum of
each Protected Partner’s negative tax capital account as the Closing Date plus
the additional amount set forth next to such Protected Partner’s name on
Schedule 2.1(d), representing the partner’s anticipated increase in negative tax
capital account during the Tax Protection Period (such anticipated increase can
apply even if such partner does not have an initial negative tax capital as of
the Closing Date). It is understood that the Minimum Liability Amount set forth
on Schedule 2.1(d) is believed by each Protected Partner to be the requisite
amount but until tax returns are completed for the Protected Partners and/or for
the relevant entities in which the Protected Partners hold interests such
amounts are not final, and after the date hereof, until April 25, 2013, a
Protected Partner may provide to the Partnership a the correct Minimum Liability
Amount reflecting any such final determination of the negative tax capital
account as the Closing Date (but in no event shall such adjusted Minimum
Liability Amount exceed 110% of the initial Minimum Liability Amount estimated
at the Closing Date), and ten (10) days after receipt thereof by the
Partnership, Schedule 2.1(d) shall be deemed amended to reflect such other
amount, provided that the Partnership shall not be responsible for any Protected
Partner Taxes (including, without limitation, any obligation to pay monetary
damages under Section 3.1) on account of any increase (but only as to such
increase) in the Minimum Liability Amount as a result of any such changes
pursuant to this sentence if prior to the deemed amendment to Scheduled 2.1(d)
as a result of any such notification of change, Protected Gain as to such
increase in the Minimum Liability Amount has already been incurred.

“New York Courts” has the meaning set forth in Section 3.3.

“Non-Recourse Indebtedness” means the type of indebtedness which is described in
Treasury Regulation Section 1.752-1(a)(2), provided that if under this Tax
Protection Agreement such indebtedness of the Partnership is to be guaranteed by
a Contributor, then “Non-Recourse Indebtedness” means the type of indebtedness
which would be described in Treasury Regulation Section 1.752-1(a)(2) but for
any such guarantee(s).

“Partnership” has the meaning set forth in the Preamble.

“Partnership Agreement” means the Agreement of Limited Partnership of Apartment
Trust of America Holdings, L.P. (f/k/a Grubb & Ellis Apartment REIT Holdings,
LP), dated December 27, 2005, as amended on June 3, 2010, June 28, 2011 and
[            ] [    ], 2012, and as the same may be further amended in
accordance with the terms thereof.

“Partnership Interest Consideration” has the meaning set forth in Section 2.1.1.

“Protected Gain” shall mean the income or gain that would be allocable to and
recognized by a Protected Partner or Indirect Owner under Section 704(c) of the
Code in the event of the sale of a Gain Limitation Property or any interests in
Gain Limitation Property in a fully taxable transaction. The amount of Protected
Gain with respect to the Contributor shall be determined as if the Partnership
sold each Gain Limitation Property in a fully taxable transaction on the Closing
Date for consideration equal to the Section 704(c) Value of such Gain Limitation
Property on the Closing Date. The initial Protected Gain for each Protected
Partner as of the date of this Agreement is set forth next to such Protected
Partner’s name on Schedule 2.1(b) hereto

 

3



--------------------------------------------------------------------------------

and represents the sum of each Protected Partner’s estimated Protected Gain. It
is understood that the initial Protected Gain set forth on Schedule 2.1(b) is
believed by each Protected Partner to be the requisite amount but until tax
returns are completed for the Protected Partners and/or for the relevant
entities in which the Protected Partners hold interests such amounts are not
final, and after the date hereof, until May 15, 2013, a Protected Partner may
provide to the Partnership the correct Protected Gain reflecting any such final
determination, and ten (10) days after receipt thereof by the Partnership,
Schedule 2.1(b) shall be deemed amended to reflect such other amount, provided
that the Partnership shall not be responsible for any Protected Partner Taxes
(including, without limitation, any obligation to pay monetary damages under
Section 3.1) on account of any increase (but only as to such increase) in the
Protected Gain as a result of any such changes pursuant to this sentence if
prior to the deemed amendment to Scheduled 2.1(b) as a result of any such
notification of change, Protected Gain as has already been incurred. Gain that
would be allocated to a Protected Partner upon a sale of a Gain Limitation
Property that is “book gain” (for example, any gain attributable to appreciation
in the actual value of the Gain Limitation Property following the Closing Date
or any gain resulting from reductions in the “book value” of the Gain Limitation
Property, as determined under Section 704(b), following the Closing Date) shall
not be considered Protected Gain. (As used in this definition, “book gain” is
any gain that would not be required under Section 704(c) of the Code and the
applicable regulations to be specially allocated to the Protected Partners, but
rather would be allocated to all partners in the Partnership, including the
REIT, in accordance with their respective economic interests in the
Partnership.) Notwithstanding the other terms of this definition other than this
final sentence, in the case of a breach of Section 2.1, the term Protected Gain
shall equal the amount of income or gain recognized by a Protected Partner or
Indirect Owner resulting from such breach (e.g., gain allocable under
Section 731 or 465), but not to exceed the amount otherwise calculated under
this definition (relating to Section 704(c) gain).

“Protected Partner” means the Contributor and any persons who (i) acquire Units
from a Protected Partner in a transaction in which gain or loss is not
recognized in whole or in part and in which such transferee’s adjusted basis for
federal income tax purposes is determined in whole or in part by reference to
the adjusted basis of the Protected Partner in such Units, (ii) has notified the
Partnership of its status as a Protected Partner and (iii) provides all
documentation reasonably requested by the Partnership to verify such status, but
excludes any person that ceases to be a Protected Partner pursuant to this
Agreement. The name of the initial Protected Partner is set forth on Schedule
2.1(a) hereto.

“Protection Percentage” is the percentage shown in Schedule 2.1(c) applicable to
the date the Partnership recognizes the Protected Gain for tax purposes (e.g., a
taxable sale occurring on or after the day following the first anniversary of
the Closing Date and before the second anniversary of the Closing Date has an
85.71% Protection Percentage).

“Qualified Debt” means Non-Recourse Indebtedness which also constitutes
“qualified nonrecourse financing” within the meaning of Section 465(b)(6) of the
Code.

“REIT” has the meaning set forth in the Preamble.

“Rules” has the meaning set forth in Section 3.2.

 

4



--------------------------------------------------------------------------------

“Section 704(c) Value” means the fair market value of any Gain Limitation
Property as of the Closing Date, as determined pursuant to the Contribution
Agreement and as set forth next to each Gain Limitation Property on Schedule
2.1(b) hereto. The Partnership shall initially carry the Gain Limitation
Property on its books at a value equal to the Section 704(c) Value as set forth
in the preceding sentence.

“Subsidiary” means any entity in which the Partnership owns a direct or indirect
interest that owns a Gain Limitation Property on the Closing Date, after giving
effect to the Contribution, or that thereafter is a successor to the
Partnership’s direct or indirect interests in a Gain Limitation Property.

“Successor Partnership” has the meaning set forth in Section 2.1.2.

“Tax Protection Period” means the period commencing on the Closing Date and
ending at 12:01 AM on                     , 2019 [insert day after seventh
anniversary of closing date], provided, however, that the Tax Protection Period
shall terminate at such time as (i) the Contributor (or one or more successor
Protected Partners) has disposed of 50% or more of the Units received, directly
or indirectly, pursuant to the Contribution Agreement by the Contributor in one
or more taxable transactions or (ii) there is a Final Determination that no
portion of the Contribution qualified for tax-deferred treatment under
Section 721 of the Code. In determining whether a Protected Partner has disposed
of 50% of more of the Units above, it is contemplated that the Contributor may
distribute Units to its Indirect Owners and after such distribution the 50%
shall be measured solely against the specific quantity of Units held by each
successor Protected Partner.

“Tax Protection Provision” shall mean the provisions under Article 2 of this
Agreement.

“Units” has the meaning set forth in the Recitals.

ARTICLE 2

RESTRICTIONS ON DISPOSITIONS OF

GAIN THRESHOLD PROPERTIES AND MINIMUM DEBT THRESHOLDS

2.1 Restrictions on Disposition of Gain Limitation Properties.

2.1.1 The Partnership agrees for the benefit of each Protected Partner, for the
term of the Tax Protection Period, not to directly or indirectly sell, exchange,
transfer, or otherwise dispose of a Gain Limitation Property or any interest
therein, without regard to whether such disposition is voluntary or involuntary,
in a transaction that would cause the Protected Partners or the Indirect Owners
to recognize any Protected Gain.

Without limiting the foregoing, the term “sale, exchange, transfer or
disposition” by the Partnership shall be deemed to include, and the prohibition
shall extend to:

 

  (i) any direct or indirect disposition by any direct or indirect Subsidiary of
any Gain Limitation Property or any interest therein;

 

5



--------------------------------------------------------------------------------

  (ii) any direct or indirect disposition by the Partnership of any Gain
Limitation Property (or any direct or indirect interest therein) that is subject
to Section 704(c)(1)(B) of the Code and the Treasury Regulations thereunder; and

 

  (iii) any distribution by the Partnership to a Protected Partner that is
subject to Section 737 of the Code and the Treasury Regulations thereunder.

Without limiting the foregoing, a disposition shall include any transfer,
voluntary or involuntary, by the Partnership or any Subsidiary in a foreclosure
proceeding, pursuant to a deed in lieu of foreclosure, or in a bankruptcy
proceeding.

Notwithstanding the foregoing, this Section 2.1 shall not apply to a voluntary,
actual disposition by a Protected Partner of Units in connection with a merger
or consolidation of the Partnership pursuant to which (1) the Protected Partner
is offered as consideration for the Units either cash or property treated as
cash pursuant to Section 731 of the Code (“Cash Consideration”) or partnership
interests that are substantially equivalent (including value and profit and loss
sharing) to the Units disposed of, and the receipt of such partnership interests
would not result in the recognition of gain for federal, state, or local income
tax purposes by the Protected Partner (“Partnership Interest Consideration”);
(2) the Protected Partner has the right to elect to receive solely Partnership
Interest Consideration in exchange for his Units and the continuing partnership
has agreed in writing to assume the obligations of the Partnership under this
Agreement; (3) no Protected Gain is recognized by the Partnership as a result of
any partner of the Partnership receiving Cash Consideration; and (4) the
Protected Partner elects or is deemed to elect to receive solely Cash
Consideration.

2.1.2 Notwithstanding the restriction set forth in this Section 2.1, the
Partnership and any Subsidiary may dispose of any Gain Limitation Property (or
any interest therein) if such disposition qualifies as a “like-kind exchange”
under Section 1031 of the Code, or an involuntary conversion under Section 1033
of the Code, or other transaction (including, but not limited to, a contribution
of property to any entity that qualifies for the non-recognition of gain under
Section 721 or Section 351 of the Code, or a merger or consolidation of the
Partnership with or into another entity that qualifies for taxation as a
“partnership” for federal income tax purposes (a “Successor Partnership”)) that,
as to each of the foregoing, does not result in the recognition of any taxable
income or gain to any Protected Partner with respect to any of the Units
(including no taxable gain under Sections 465 or 731(a) of the Code); provided,
however, that in the case of a “like-kind exchange” under Section 1031 of the
Code, if such exchange is with a “related party” within the meaning of
Section 1031(f)(3) of the Code, any direct or indirect disposition by such
related party of the Gain Limitation Property or any other transaction prior to
the expiration of the two (2) year period following such exchange that would
cause Section 1031(f)(1) of the Code to apply with respect to such Gain
Limitation Property (including by reason of the application of
Section 1031(f)(4) of the Code) shall be considered a violation of this
Section 2.1 by the Partnership.

 

6



--------------------------------------------------------------------------------

2.1.3 Allocation of Indebtedness.

(a) Maintenance of Indebtedness. With respect to the Protected Partner, the
Partnership agrees to maintain, or caused to be maintained, from time to time,
sufficient indebtedness pursuant to the requirements set forth below in this
Section 2.1.3 such that, pursuant to Treasury Regulation Section 1.752-3 and, to
the extent provided for in clause (d) below, pursuant to Treasury Regulation
Section 1.752-2, the Property Partner is allocated as its share of the
indebtedness of the Partnership, an amount at least equal to the Minimum
Liability Amount.

(b) Notification Requirement. During the Tax Protection Period, the Partnership
shall provide (1) written notice to the representatives of the Protected
Partner, on an annual basis, no later than November 1 of each year, of the
Partnership’s reasonable belief of the estimated amount of Non-Recourse
Indebtedness that will be allocated to the Protected Partner during the next
year, taking into account reasonably anticipated debt amortization and
Section 704(c) amortization; and (2) prior written notice to a Protected Partner
if the Partnership intends to, modify, repay, retire, refinance, have collateral
released, or otherwise reduce (other than scheduled amortization) the amount of
liabilities with respect to a Gain Limitation Property (or with respect to a
liability with respect to which the Protected Partner has a “bottom dollar
guarantee” outstanding), in each case, in a manner that is reasonably
anticipated to cause a Protected Partner to recognize gain or loss for federal
income tax purposes. Any such notice under (2) shall be given at least thirty
(30) days prior to any such repayment or refinancing except that notices for
events occurring within 45 days after the Closing Date shall be provided as
reasonably in advance as practical but in no event less than (10) days prior to
any such repayment or refinancing. The failure to comply with the notification
requirement under (1) above shall not result in any indemnification obligation
for the Partnership or the REIT under Section 3.1.

(c) Special Allocation of Liabilities. If the Partnership is required to provide
notice to a Protected Partner pursuant to clause (2) of Section 2.1.3(b), the
Partnership shall cooperate with the Protected Partner to arrange a special
allocation of liabilities of the Partnership to the Protected Partner in such
amount or amounts so as to increase the amount of partnership liabilities
allocated to such Protected Partner for purposes of Section 752 of the Code by
an amount necessary to prevent the Protected Partner from recognizing gain or
loss for federal income tax purposes as a result of the intended repayment,
retirement, refinancing or other reduction (other than scheduled amortization)
in the amount of liabilities with respect to a Gain Limitation Property. The
Partnership shall first provide the Protected Partner with Qualified Debt so as
to provide allocations of Qualified Debt to a Protected Partner pursuant to the
provisions of Treasury Regulation Section 1.752-3(a)(2) or 1.752-3(a)(3) and
Section 465 of the Code and the Partnership shall also offer to the Protected
Partner the opportunity either (i) to enter into a “bottom dollar guarantee”
meeting the requirements of Section 2.1.3(d) of certain liabilities of the
Partnership (substantially in the form set forth in Schedule 2.1(e)) (a “Bottom
Dollar Guarantee”) in an amount such that, when added to amounts to be allocated
pursuant to the preceding portions of this sentence, totals not less than the
Minimum Liability Amount. Such Bottom Dollar Guarantee shall provide that the
lender of the guaranteed liability is required to pursue all other collateral
and security for the guaranteed liability (other than any Bottom Dollar
Guarantees) prior to seeking to collect on such a guarantee, and the lender
shall have recourse against the guarantee only if, and solely to the extent
that, the total amount recovered by the lender with respect to the guaranteed
liability after the lender has exhausted its remedies is

 

7



--------------------------------------------------------------------------------

less than the aggregate of the guaranteed amounts with respect to such
liability, and the maximum aggregate liability of each Protected Partner for all
guaranteed liabilities shall be limited to the amount actually guaranteed by
such Protected Partner and/or (ii) to enter into a “deficit restoration
obligation” pursuant to which the Protected Partner would enter into a written
obligation to restore part or all of its deficit capital account in the
Partnership upon the occurrence of certain events (which written obligation may
provide for an indemnity in favor of the REIT as general partner of the
Partnership). In order to minimize the need to specially allocate liabilities of
the Partnership pursuant to the preceding sentence, the Partnership will use the
additional method under Treasury Regulations Section 1.752-3(a)(3) to allocate
Non-Recourse Indebtedness attributable to a Gain Limitation Property (for
purposes Treasury Regulations Section 1.752-3) to the Protected Partner to the
extent that the “built-in gain” with respect to those properties exceeds the
amount of the Non-Recourse Indebtedness considered secured by such Gain
Limitation Property and allocated to the Protected Partner under Treasury
Regulations Section 1.752-3(a)(2). For the avoidance of doubt, if the
Partnership satisfies its obligations under Section 2.3(b) and Section 2.3(c)
and either (i) the Protected Partner elects not to enter into a Bottom Dollar
Guarantee or deficit restoration obligation or (ii) there is a Final
Determination that the Bottom Dollar Guarantee or deficit restoration obligation
did not cause a special allocation of liabilities for federal income tax
purposes to the Protected Partner in the full amount intended, then the
Partnership shall have no liability for monetary damages under Section 3.1 for
any Taxes recognized by the Protected Partner as a result of such election or
Final Determination.

(d) Bottom Dollar Guarantee Terms. The Bottom Dollar Guarantee shall be of
either (I) new (including refinanced or modified) secured Qualified Debt of the
Partnership fulfilling the requirements set forth immediately below, (II) new
(including refinanced or modified) unsecured, unsubordinated Qualified Debt of
the Partnership, or (III) if no debt of the Partnership under clauses (I) or
(II) is either then being incurred contemporaneously with the repayment or
refinancing subject to a notification under Section 2.1.3(b) or such debt does
not meet the other requirements of Section 2.1.3 applicable to any such debt,
existing secured or unsecured Qualified Debt of the Partnership. Any such debt
of the Partnership so guaranteed by a Protected Partner for which the Protected
Partner is allocated a share of the Partnership’s indebtedness under Treasury
Regulation Section 1.752-2 is herein referred to as “Guaranteed Debt”.

The requirements of Qualified Debt for purposes of this paragraph (d) shall
include that the Partnership shall reasonably believe that, at the time it
provides the notice described in clause (2) of Section 2.1.3(b), the portion of
such Qualified Debt to be guaranteed by the Protected Partners pursuant hereto
does not exceed the bottom fifty percent (50%) of the fair market value of the
encumbered property.

The portion of any indebtedness of the Partnership to be so guaranteed by the
Protected Partner shall, as to each Protected Partner, be a so-called “vertical”
strip, commencing with the first (i.e., bottom) dollar of such indebtedness,
said portion of such indebtedness guaranteed pari passu with any other Protected
Partners and any other holders of interests in the Partnership which are also
guaranteeing other portions of such strip, without, however, overlap of amounts
that would reduce the amount of such Qualified Debt allocated for purposes of
Section 752 of the Code. An example of a vertical strip is if the stated
principal amount is $100, the portion to be guaranteed is $60 (i.e., the bottom
sixty percent (60%) of the $100), and the amount guaranteed

 

8



--------------------------------------------------------------------------------

by a Contributor is $12, then after the loss of $40 of principal (if the
principal amount outstanding at the time of loss is still $40), for every $1 of
any remaining $60 loss of principal which could be incurred, the contributor who
is the guarantor would be liable for $0.20 (i.e., $12 guaranteed divided by $60
of aggregate guarantees).

2.2 Consistent Reporting. Unless otherwise required (as determined by nationally
recognized counsel selected by the Partnership and reasonably acceptable to the
Protected Partner) by modifications to, or enactment, promulgation, or adoption
of any changes in the Code, the Treasury Regulations thereunder, or the judicial
and administrative interpretations thereof (to the extent such interpretations
are binding on the Partnership), or the tax law of any state, local, or foreign
jurisdiction, the Partnership and its affiliates shall not take any position on
a tax return inconsistent with the position that the Contributor’s contribution
of assets to the Partnership for Units qualifies in its entirety for
nonrecognition of gain under Section 721 of the Code.

2.3 Section 704(c) Method. The Partnership shall report allocations of income,
gain, loss and deduction (as computed for tax purposes) with respect to the
Contribution so as to take account of the Section 704(c) built-in gain of such
properties under Code Section 704(c) or the principles set forth in Treasury
Regulations section 1.704-3(a), as the case may be, using the traditional method
(as specifically provided in Treasury Regulations section 1.704-3(b)).

2.4 Adjusted Tax Basis in Gain Limitation Property and the Minimum Liability
Amount. Upon request from the Partnership, each Protected Partner shall notify
the Partnership of its adjusted tax basis in the Gain Limitation Property as of
the Closing Date and its Minimum Liability Amount. Each Protected Partner shall
cooperate with all reasonable requests for documentation supporting the
Protected Partner’s calculation of its adjusted tax basis in the Gain Limitation
Property and its Minimum Liability Amount. If a Protected Partner fails to
satisfy its obligations under this Section 2.3, (i) such Protected Partner shall
indemnify, defend and hold harmless the Partnership, the REIT and any person who
controls the Partnership or the REIT from any and all loss, expense, liability,
damage or claim (including the reasonable cost of investigation), which, jointly
or severally, the Partnership, the REIT or such controlling person may incur,
insofar as such loss, expense, liability, damage or claim arises out of, is
based on or relates to federal, state or local tax compliance failures of the
Partnership, but only to the extent such loss, expense, liability, damage or
claim was caused by the failure of the Protected Partner to comply with this
Section 2.4 and only to the extent of any Final Determination against the
Partnership or such controlling person, and (ii) to the extent such failure to
comply directly resulted in a recognition of Protected Gain by the Protected
Partner that otherwise would not have occurred but for such failure, the
Partnership and the REIT shall not be required to comply with or otherwise
satisfy the other provisions of this Article 2 with respect to such recognized
Protected Gain resulting from such failure by the Contributing Partner.

ARTICLE 3

REMEDIES FOR BREACH

3.1 Monetary Damages. In the event that the Partnership breaches its obligations
set forth in Article 2 with respect to a Protected Partner, the Protected
Partner’s sole right shall be to receive from the Partnership, and the
Partnership shall pay to such Protected Partner as damages,

 

9



--------------------------------------------------------------------------------

an amount equal to (i) the product of (x) the aggregate federal state, and local
tax on income or Medicare taxes (including Section 1411 of the Code) incurred by
the Protected Partner or an Indirect Owner with respect the Protected Gain
incurred with respect to the Gain Limitation Property that is allocable to (or
borne by) such Protected Partner or Indirect Owner as a result of the
Partnership’s breach of the obligations set forth in Article 2 and (y) the
Protection Percentage plus (ii) an amount equal to the aggregate federal, state,
and local tax on income or Medicare taxes (including Section 1411 of the Code)
payable by the Protected Partner or an Indirect Owner as a result of the receipt
of any payment required under this under this Section 3.1.

For purposes of computing the amount of federal, state, and local income taxes
required to be paid by a Protected Partner (or Indirect Owner), (i) any
deduction for state income taxes payable as a result thereof actually allowed in
computing federal income taxes shall be taken into account (but assuming
limitation on full deductibility due to adjusted gross income levels), and
(ii) a Protected Partner’s (or Indirect Owner’s) tax liability shall be computed
using the highest federal, state and local marginal income tax rates (including
any surtaxes or Medicare taxes under section 1411) that would be applicable to
such Protected Partner’s (or Indirect Owner’s) taxable income (taking into
account the character and type of such income or gain) for the year with respect
to which the taxes must be paid, without regard to any deductions, losses or
credits that may be available to such Protected Partner (or Indirect Owner) that
would reduce or offset its actual taxable income or actual tax liability if such
deductions, losses or credits could be utilized by the Protected Partner (or
Indirect Owner) to offset other income, gain or taxes of the Protected Partner
(or Indirect Owner), either in the current year, in earlier years, or in later
years).

The Protected Partners shall not be entitled to indemnification from the REIT or
the Partnership for any tax liabilities incurred as a result of a Final
Determination of the Contribution being treated for federal income tax purposes
as a taxable exchange rather than a tax-deferred transaction.

The provisions of this Section 3.1 shall not apply to a failure to provide the
notice described in clause (1) of Section 2.1.3(b).

3.2 Process for Determining Damages. If the Partnership has breached or violated
any of the covenants set forth in Article 2 (or a Protected Partner asserts that
the Partnership has breached or violated any of the covenants set forth in
Article 2), the Partnership and the Protected Partner (or Indirect Owner) agree
to negotiate in good faith to resolve any disagreements regarding any such
breach or violation and the amount of damages, if any, payable to such Protected
Partner (or Indirect Owner) under Section 3.1. If any such disagreement cannot
be resolved by the Partnership and such Protected Partner (or Indirect Owner)
within sixty (60) days after the receipt of notice from the Partnership of such
breach and the amount of income to be recognized by reason thereof (or, if
applicable, receipt by the Partnership of an assertion by a Protected Partner
that the Partnership has breached or violated the covenant set forth in Article
2), then

(a) with respect to computational points of disagreement, the Partnership and
the Protected Partner shall jointly retain a nationally recognized independent
public accounting firm (an “Accounting Firm”) to act as an arbitrator to resolve
as expeditiously as possible all

 

10



--------------------------------------------------------------------------------

computational points of any such disagreement. All determinations made by the
Accounting Firm with respect to the resolution of any breach or violation of any
of the covenants set forth in Article 2 and the amount of damages payable to the
Protected Partner under Section 3.1 shall be final, conclusive and binding on
the Partnership and the Protected Partner. The fees and expenses of any
Accounting Firm incurred in connection with any such determination shall be
shared equally by the Partnership and the Protected Partner, provided that if
the amount determined by the Accounting Firm to be owed by the Partnership to
the Protected Partner is more than five percent (5%) higher than the amount
proposed by the Partnership to be owed to such Protected Partner prior to the
submission of the matter to the Accounting Firm, then all of the fees and
expenses of any Accounting Firm incurred in connection with any such
determination shall be paid by the Partnership and if the amount determined by
the Accounting Firm to be owed by the Partnership to the Protected Partner is
more than five percent (5%) less than the amount proposed by the Partnership to
be owed to such Protected Partner prior to the submission of the matter to the
Accounting Firm, then all of the fees and expenses of any Accounting Firm
incurred in connection with any such determination shall be paid by the
Protected Partner.

(b) with respect to all other points of disagreement, any controversy, dispute
or claim under, arising out of, in connection with or in relation to this
Agreement including without limitation the negotiation, execution,
interpretation, construction, coverage, scope, performance, non-performance,
breach, termination, validity or enforceability of this Agreement (“Dispute”)
will be finally settled, at the request of any party, by binding arbitration
conducted in accordance with this Section 3.2 and the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”) then in effect (the
“Rules”). The arbitration shall be held in New York, New York before a panel of
three neutral and impartial arbitrators, one of whom will be selected by the
Indemnitor, the second of whom will be selected by the Protected Partner, within
thirty days of receipt by respondent(s) of the demand for arbitration. The third
arbitrator, who will chair the arbitral tribunal, will be selected by the other
two arbitrators within thirty (30) days of the appointment of the second
arbitrator. If any party fails to timely appoint an arbitrator, or if the two
party-appointed arbitrators fail to timely agree on a third arbitrator, on the
request of any party such arbitrator shall be appointed by the AAA in accordance
with the listing, ranking and striking procedure in the Rules. Decisions of the
tribunal will be made by not less than a majority of the arbitrators comprising
such tribunal. The arbitration will be governed by the Federal Arbitration Act
(9 U.S.C. §§ 1 et seq.). The award shall be final and binding upon the parties
to the maximum extent permitted by law and shall be the sole and exclusive
remedy between the parties regarding any claims, counter-claims, issues or
accounting submitted to the arbitral tribunal. Arbitration under this
Section 3.2 will be conducted in accordance with the following provisions:

(i) The arbitration will be conducted in accordance with rules of procedure
adopted by the arbitrators to allow the parties to the Dispute to present
evidence and argument to the arbitrators;

(ii) Except as may be otherwise provided in this Agreement, the statutes of
limitations of the State of New York applicable to the commencement of a lawsuit
will apply to the commencement of an arbitration hereunder;

 

11



--------------------------------------------------------------------------------

(iii) Upon the request of any party, the arbitrators shall order such discovery
(including third-party discovery) as the arbitrators determine to be reasonable
under the circumstances. The arbitrators will, however, impose reasonable
schedules and deadlines to ensure that discovery is conducted and concluded on a
timely basis and may impose sanctions on any party for abuse or delay of
discovery;

(iv) The arbitrators will, in all cases, as promptly as possible hold hearings
and reach a final determination with regard to the Dispute. A determination and
award of damages (if any) of the majority of the arbitrators, will be conclusive
and binding upon the parties to the maximum extent permitted by law. Such award
shall be in writing, and shall state the findings of fact and conclusions of law
on which it is based. Judgment upon any award rendered by the arbitrators shall
be final and binding on the parties and may be enforced by any court having
jurisdiction thereof; and

(v) By agreeing to arbitration, the parties do not intend to deprive any court
of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment
or other order in aid of arbitration proceedings and the enforcement of any
award. Without prejudice to such provisional remedies as may be available under
the jurisdiction of a court, the arbitral tribunal shall have full authority to
grant provisional remedies or order the parties to request that a court modify
or vacate any temporary or preliminary relief issued by a such court, and to
award damages for the failure of any party to respect the arbitral tribunal’s
orders to that effect.

3.3 Each party unconditionally and irrevocably agrees to submit to the exclusive
jurisdiction of the state and Federal courts located in the State of New York,
County of New York (the “New York Courts”), for the purpose of any proceedings
in aid of arbitration and for pre-arbitral attachment or injunction, and to the
non-exclusive jurisdiction of the New York Courts for proceedings arising out of
or relating to the enforcement of any award or decision of the arbitrators duly
appointed under this Agreement. Each party unconditionally and irrevocably
waives any objections which they may have now or in the future to such
jurisdiction including without limitation objections by reason of lack of
personal jurisdiction, improper venue, or inconvenient forum. Each party further
agrees that any service of process or summons in connection with any such
dispute, litigation, action or proceeding may be served on it by mailing a copy
of such process or summons to it by registered mail return receipt requested or
by receipted courier service at its address set forth and in the manner provided
in Section 8 above, with such service deemed effective on proof of receipt. Each
party to this Agreement irrevocably waives the right to a trial by jury in any
proceeding in relation to any Dispute, and agrees to take any and all action
necessary or appropriate to affect such waiver.

3.4 Required Notices; Time for Payment. In the event that there has been a
breach of Article 2, the Partnership shall provide to each affected Protected
Partner notice of the transaction or event giving rise to such breach not later
than thirty (30) days after occurrence of a breach. As soon as reasonably
practicable after giving notice of breach, but in no event more than sixty
(60) days after occurrence of a breach, the Partnership shall be obligated to
(i) provide

 

12



--------------------------------------------------------------------------------

each Protected Partner with a detailed calculation of the amount of such
Protected Partner’s damage payment as determined under this Article 3, and
(ii) provide each such Protected Partner with such evidence or verification as
such Protected Partner may reasonably require as to the items necessary to
confirm the calculation of such amount. All payments required under this Article
3 to any Protected Partner shall be made in immediately available funds to such
Protected Partner on or before April 10 of the year following the year in which
the gain recognition event giving rise to such payment took place; provided
that, if the Protected Partner is required to make estimated tax payments that
would include such gain (taking into account all available safe harbors), the
Partnership shall make a payment in immediately available funds to the Protected
Partner on or before 5 days before the due date for such estimated tax payment
and such payment from the Partnership shall be in an amount that corresponds to
the amount of the estimated tax being paid by such Protected Partner at such
time. In the event of a payment required after the date required pursuant to
this Section 3.4, interest shall accrue on the aggregate amount required to be
paid from such date to the date of actual payment at a rate equal to the “prime
rate” of interest plus 4%, with the prime rate as published in the Wall Street
Journal (or if no longer published there, as announced by Citibank) effective as
of the date the payment is required to be made. In addition, if such late
payment results in late tax payment penalties (excluding interest) for such
Protected Partner or Indirect Owner, the payment shall include reimbursement for
such penalties plus an amount equal to the aggregate federal, state, and local
tax on income or Medicare taxes (including Section 1411 of the Code) payable by
the Protected Partner or an Indirect Owner as a result of the receipt of any
payment under this sentence.

ARTICLE 4

AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS;

APPROVAL OF CERTAIN TRANSACTIONS

4.1 Amendment. This Agreement may not be amended, directly or indirectly
(including by reason of a merger between either the Partnership or the REIT and
another entity) except by a written instrument signed by the REIT, the
Partnership, and each of the Protected Partners to be subject to such amendment,
except that the Partnership may amend Schedule 2.1(a) upon a person becoming a
Protected Partner as a result of a transfer of Units.

4.2 Waiver. Notwithstanding the foregoing, upon written request by the
Partnership, each Protected Partner, in its sole discretion, may waive the
payment of any damages that is otherwise payable to such Protected Partner
pursuant to Article 3 hereof. Such a waiver shall be effective only if obtained
in writing from the affected Protected Partner.

ARTICLE 5

MISCELLANEOUS

5.1 Additional Actions and Documents. Each of the parties hereto hereby agrees
to take or cause to be taken such further actions, to execute, deliver, and file
or cause to be executed, delivered and filed such further documents, and will
obtain such consents, as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms and conditions of this Agreement.

 

13



--------------------------------------------------------------------------------

5.2 Assignment. No party hereto shall assign its or his rights or obligations
under this Agreement, in whole or in part, except by operation of law, without
the prior written consent of the other parties hereto, and any such assignment
contrary to the terms hereof shall be null and void and of no force and effect.

5.3 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Protected Partners and their respective successors and
permitted assigns, whether so expressed or not. This Agreement shall be binding
upon the REIT, the Partnership, and any entity that is a direct or indirect
successor, whether by merger, transfer, spin-off or otherwise, to all or
substantially all of the assets of either the REIT or the Partnership (or any
prior successor thereto as set forth in the preceding portion of this sentence),
provided that none of the foregoing shall result in the release of liability of
the REIT and the Partnership hereunder. The REIT and the Partnership covenant
with and for the benefit of the Protected Partners not to undertake any transfer
of all or substantially all of the assets of either entity (whether by merger,
transfer, spin-off or otherwise) unless the transferee has acknowledged in
writing and agreed in writing to be bound by this Agreement, provided that the
foregoing shall not be deemed to permit any transaction otherwise prohibited by
this Agreement.

5.4 Modification; Waiver. No failure or delay on the part of any party hereto in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereunder are cumulative
and not exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

5.5 Representations and Warranties Regarding Authority; Noncontravention. Each
of the REIT and the Partnership has the requisite corporate or other (as the
case may be) power and authority to enter into this Agreement and to perform its
respective obligations hereunder. The execution and delivery of this Agreement
by each of the REIT and the Partnership and the performance of each of its
respective obligations hereunder have been duly authorized by all necessary
corporate, partnership, or other (as the case may be) action on the part of each
of the REIT and the Partnership. This Agreement has been duly executed and
delivered by each of the REIT and the Partnership and constitutes a valid and
binding obligation of each of the REIT and the Partnership, enforceable against
each of the REIT and the Partnership in accordance with its terms, except as
such enforcement may be limited by (i) applicable bankruptcy or insolvency laws
(or other laws affecting creditors’ rights generally) or (ii) general principles
of equity. The execution and delivery of this Agreement by each of the REIT and
the Partnership do not, and the performance by each of its respective
obligations hereunder will not, conflict with, or result in any violation of
(i) the Partnership Agreement or (ii) any other agreement applicable to the REIT
and/or the Partnership, other than, in the case of clause (ii), any such
conflicts or violations that would not materially adversely affect the
performance by the Partnership and the REIT of their obligations hereunder.

 

14



--------------------------------------------------------------------------------

5.6 Captions. The Article and Section headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

5.7 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered, mailed or transmitted, and shall be effective upon receipt,
if delivered personally, mailed by registered or certified mail (postage
prepaid, return receipt requested) to the parties at the following addresses (or
at such other address for a party as shall be specified by like changes of
address) or sent by electronic transmission to the telecopier number specified
below:

 

  (i) if to the Partnership or the REIT, to:

Apartment Trust of America, Inc.

4901 Dickens Road, Suite 101

Richmond, Virginia 23230

FAX: (804) 244-0199

ATTN: Stanley J. Olander, Jr.

 

  (ii) if to a Protected Partner, to the address on file with the Partnership
and in all events to:

Goulston & Storrs PC

Attn: Yaacov Gross

750 Third Avenue, 22nd Floor

New York, New York 10017

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or which
shall be delivered to a telegraph company, shall be deemed sufficiently given,
served, sent, received or delivered for all purposes at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a telecopy or telex) the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

5.8 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and each of which
shall be deemed an original.

5.9 Governing Law. The interpretation and construction of this Agreement, and
all matters relating thereto, shall be governed by the laws of New York, without
regard to the choice of law provisions thereof.

 

15



--------------------------------------------------------------------------------

5.10 Consent to Jurisdiction; Enforceability.

(a) This Agreement and the duties and obligations of the parties hereunder shall
be enforceable against any of the parties in the courts of New York, New York.
For such purpose, each party hereto and the Protected Partners hereby
irrevocably submits to the nonexclusive jurisdiction of such courts and agrees
that all claims in respect of this Agreement may be heard and determined in any
of such courts.

(b) Each party hereto hereby irrevocably agrees that a final judgment of any of
the courts specified above in any action or proceeding relating to this
Agreement shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

5.11 Severability. If any part of any provision of this Agreement shall be
invalid or unenforceable in any respect, such part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of such provision or the remaining provisions of this
Agreement.

5.12 Costs of Disputes. Except as otherwise expressly set forth in this
Agreement, the nonprevailing party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without threshold, reasonable
attorneys’ fees and expenses) incurred by the prevailing party or parties in
connection with resolving such dispute.

5.13 Enforcement by Protected Partners. The Protected Partners are the
beneficiaries of this Agreement and shall be able to enforce this Agreement as
they were parties to this Agreement.

5.14 Term. The term of this Agreement shall extend from the date hereof until
such time as the applicable statute of limitations bars a claim by the Internal
Revenue Service or relevant state or local tax authority for a tax otherwise
indemnifiable under this Agreement.

5.15 Other. When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement, unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limitation.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the REIT, the Partnership and the Contributor have caused
this Agreement to be signed by their respective officers, general partners, or
delegates thereunto duly authorized all as of the date first written above.

 

  APARTMENT TRUST OF AMERICA, INC.,   a Maryland corporation     By:  

 

    Name:       Title:    

APARTMENT TRUST OF AMERICA HOLDINGS, L.P.,

a Virginia limited partnership

    By:  

Apartment Trust of America, Inc.,

a Maryland corporation,

its General Partner

      By:  

 

        Name:         Title:   [CONTRIBUTOR (entity)]  
a.                                                               By:  

 

    Name:       Title:     [CONTRIBUTOR (individual)]  

 

 

17



--------------------------------------------------------------------------------

SCHEDULES TO THE TAX PROTECTION AGREEMENT

 

Schedule 2.1(a)

   List of Protected Partners

Schedule 2.1(b)

   Gain Limitation Properties and Estimated Initial Protected Gain

Schedule 2.1(c)

   Protection Percentage

Schedule 2.1(d)

   Minimum Liability Amount

Schedule 2.1(e)

   Form of Guaranty

 

18



--------------------------------------------------------------------------------

Schedule 2.1(a)

List of Protected Partners

 

[Insert name of contributor]

 

19



--------------------------------------------------------------------------------

Schedule 2.1(b)

Gain Limitation Properties and

Estimated Initial Protected Gain for Protected Partners as a Group

 

Name of Contributed Property    Initial Protected Gain (Aggregate)

 

20



--------------------------------------------------------------------------------

Schedule 2.1(c)

Protection Percentage

 

Closing date through 1 year anniversary

     100 % 

day after 1 year anniversary through 2 year anniversary

     85.71 % 

day after 2 year anniversary through 3 year anniversary

     71.43 % 

day after 3 year anniversary through 4 year anniversary

     57.14 % 

day after 4 year anniversary through 5 year anniversary

     42.86 % 

day after 5 year anniversary through 6 year anniversary

     28.57 % 

day after 6 year anniversary through 7 year anniversary

     14.29 % 

 

21



--------------------------------------------------------------------------------

Schedule 2.1(d)

Minimum Liability Amount

 

Protected Partner    Minimum Liability Amount                                   
                                 

 

22



--------------------------------------------------------------------------------

Schedule 2.1(e)

Form of Guaranty 1/

GUARANTEE

This Guarantee is made and entered into as of the     day of     20    , by the
persons listed on Exhibit A annexed hereto (the “Guarantors”) for the benefit of
the Lender set forth on Exhibit B annexed hereto and made a part hereof (the
“Lender,” which term shall include any person or entity who hereafter holds the
Note (as defined below) in accordance with the terms thereof).

 

1/

This Form of the Guarantee Agreement is for Guaranteed Debt where the following
conditions all are applicable:

 

  (i) there are no other guarantees in effect with respect to such Guaranteed
Debt;

 

  (ii) the collateral securing such Guaranteed Debt is not collateral for any
other indebtedness that is senior to or pari passu with such Guaranteed Debt;

 

  (iii) no additional guarantees with respect to such Guaranteed Debt will be
entered into during the applicable Tax Protection Period;

 

  (iv) the lender with respect to such Guaranteed Debt is not the Partnership,
any Subsidiary or other entity in which the Partnership owns a direct or
indirect interest, the REIT, any other partner in the Partnership, or any person
related to any partner in the Partnership as determined for purposes of Treasury
Regulations Section 1.752-2; and

 

  (v) none of the REIT, nor any other partner in the Partnership, nor any person
related to any partner in the Partnership as determined for purposes of Treasury
Regulations Section 1.752-2 shall have provided, or shall thereafter provide,
collateral for, or otherwise shall have entered, or thereafter shall enter, into
a relationship that would cause such person or entity to be considered to bear
risk of loss with respect to such Guaranteed Debt, as determined for purposes of
Treasury Regulations Section 1.752-2.

If, and to the extent that, one or more of these conditions is not applicable,
appropriate changes to the attached Form of Guaranty will be required in order
to cause the various conditions set forth in Section 2.2 of the Tax Protection
Agreement to be satisfied.

 

23



--------------------------------------------------------------------------------

RECITALS

WHEREAS, the Lender is simultaneously herewith [making/modifying a loan or has
loaned] to the borrower set forth on Exhibit B (the “Borrower”) the amount set
forth opposite such Lender’s name on Exhibit B, which loan (i) is evidenced by
the promissory note described on Exhibit C hereto (the “Note”), (ii) [if part of
a loan modification or an existing loan,] has a current outstanding balance in
the amount set forth on Exhibit B annexed hereto, and (iii) is secured by a
mortgage or deed of trust on the collateral described on Exhibit D annexed
hereto (the “Deed of Trust,” with the property and other assets securing such
Deed of Trust referred to as the “Collateral”);

WHEREAS, the Borrower is either Apartment Trust of America Holdings, L.P., a
Virginia limited partnership (the “Partnership”), or a subsidiary of the
Partnership in which the Partnership owns a 98% or greater interest in the
Partnership and which is either a tax-disregarded entity or an entity taxed
under subchapter K of the Internal Revenue Code;

WHEREAS, the Guarantors are direct or indirect limited partners in the
Partnership; and

WHEREAS, the Guarantors are executing and delivering this Guarantee to guarantee
a portion of the Borrower’s payments with respect to the Note, subject to and
otherwise in accordance with the terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the foregoing recitals and facts and other
good and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, each of the Guarantors hereby agree as follows:

1. Guarantee and Performance of Payment.

(a) The Guarantors hereby irrevocably and unconditionally guarantee the
collection by the Lender of, and hereby agree to pay to the Lender upon demand
(following (1) foreclosure of the Deed of Trust, exercise of the powers of sale
thereunder and/or acceptance by the Lender of a deed to the Collateral in lieu
of foreclosure, and (2) the exhaustion of the exercise of any and all remedies
available to the Lender against the Borrower, including, without limitation,
realizing upon the assets of the Borrower other than the Collateral against
which the Lender may have recourse), an amount equal to the excess, if any, of
the Guaranteed Amount set forth on Exhibit B over the Lender Proceeds (as
hereinafter defined) (which excess is referred to as the “Aggregate Guarantee
Liability”). The amounts payable by each Guarantor in respect of the guarantee
obligations hereunder shall be in the same proportion as the dollar amounts
listed next to such Guarantor’s name on Exhibit A attached hereto bears to the
total Guaranteed Amount set forth on Exhibit A, provided that, notwithstanding
anything to the contrary contained in this Guarantee, each Guarantor’s aggregate
obligation under this Guarantee shall be limited to the dollar amount set forth
on Exhibit A attached hereto next to such Guarantor’s name, such may be reduced
from time to time pursuant to the other provisions hereof. The Guarantors’
obligations as set forth in this paragraph 1(a) are hereinafter referred to as
the “Guaranteed Obligations.”

(b) For the purposes of this Guarantee, the term “Lender Proceeds” shall mean
the aggregate of (i) the Foreclosure Proceeds (as hereinafter defined) plus
(ii) all amounts

 

24



--------------------------------------------------------------------------------

collected by the Lender from the Borrower (other than payments of principal,
interest or other amounts required to be paid by the Borrower to Lender under
the terms of the Note that are paid by the Borrower to the Lender at a time when
no default has occurred under the Note and is continuing) or realized by the
Lender from the sale of assets of the Borrower other than the Collateral.

(c) For the purposes of this Guarantee, the term “Foreclosure Proceeds” shall
have the applicable meaning set forth below with respect to the Collateral:

 

  1. If at least one bona fide third party unrelated to the Lender (and
including, without limitation, any of the Guarantors) bids for such Collateral
at a sale thereof, conducted upon foreclosure of the related Deed of Trust or
exercise of the power of sale thereunder, Foreclosure Proceeds shall mean the
highest amount bid for such Collateral by the party that acquires title thereto
(directly or through a nominee) at or pursuant to such sale. For the purposes of
determining such highest bid, amounts bid for the Collateral by the Lender shall
be taken into account notwithstanding the fact that such bids may constitute
credit bids which offset against the amount due to the Lender under the Note.

 

  2. If there is no such unrelated third-party at such sale of the Collateral so
that the only bidder at such sale is the Lender or its designee, the Foreclosure
Proceeds shall be deemed to be fair market value (the “Fair Market Value”) of
the Collateral as of the date of the foreclosure sale, as such Fair Market Value
shall be mutually agreed upon by the Lender and the Guarantor or determined
pursuant to subparagraph 1(d).

 

  3. If the Lender receives and accepts a deed to the Collateral in lieu of
foreclosure in partial satisfaction of the Borrower’s obligations under the
Note, the Foreclosure Proceeds shall be deemed to be the Fair Market Value of
such Collateral as of the date of delivery of the deed-in-lieu of foreclosure,
as such Fair Market Value shall be mutually agreed upon by the Lender and the
Guarantor or determined pursuant to subparagraph 1(d).

(d) Fair Market Value of the Collateral (or any item thereof) shall be the price
at which a willing seller not compelled to sell would sell such Collateral, and
a willing buyer not compelled to buy would purchase such Collateral, free and
clear of all mortgages but subject to all leases and reciprocal easements and
operating agreements. If the Lender and the Guarantor are unable to agree upon
the Fair Market Value of any Collateral in accordance with subparagraphs 1(c)2.
or 3. above, as applicable, within twenty (20) days after the date of the
foreclosure sale or the delivery of the deed-in-lieu of foreclosure, as
applicable, relating to such Collateral, either party may have the Fair Market
Value of such Collateral determined by appraisal by appointing an appraiser
having the qualifications set forth below to determine the same and by notifying
the other party of such appointment within twenty (20) days after the

 

25



--------------------------------------------------------------------------------

expiration of such twenty (20) day period. If the other party shall fail to
notify the first party, within twenty (20) days after its receipt of notice of
the appointment by the first party, of the appointment by the other party of an
appraiser having the qualifications set forth below, the appraiser appointed by
the first party shall alone make the determination of such Fair Market Value.
Appraisers appointed by the parties shall be members of the Appraisal Institute
(MAI) and shall have at least ten years’ experience in the valuation of
properties similar to the Collateral being valued in the greater metropolitan
area in which such Collateral is located. If each party shall appoint an
appraiser having the aforesaid qualifications and if such appraisers cannot,
within thirty (30) days after the appointment of the second appraiser, agree
upon the determination hereinabove required, then they shall select a third
appraiser which third appraiser shall have the aforesaid qualifications, and if
they fail so to do within forty (40) days after the appointment of the second
appraiser they shall notify the parties hereto, and either party shall
thereafter have the right, on notice to the other, to apply for the appointment
of a third appraiser to the chapter of the American Arbitration Association or
its successor organization located in the metropolitan area in which the
Collateral is located or to which the Collateral is proximate or if no such
chapter is located in such metropolitan area, in the metropolitan area closest
to the Collateral in which such a chapter is located. Each appraiser shall
render its decision as to the Fair Market Value of the Collateral in question
within thirty (30) days after the appointment of the third appraiser and shall
furnish a copy thereof to the Lender and the Guarantor. The Fair Market Value of
the Collateral shall then be calculated as the average of (i) the Fair Market
Value determined by the third appraiser and (ii) whichever of the Fair Market
Values determined by the first two appraisers is closer to the Fair Market Value
determined by the third appraiser; provided, however, that if the Fair Market
Value determined by the third appraiser is higher or lower than both Fair Market
Values determined by the first two appraisers, such Fair Market Value determined
by the third appraiser shall be disregarded and the Fair Market Value of the
Collateral shall then be calculated as the average of the Fair Market Value
determined by the first two appraisers. The Fair Market Value of a Property, as
so determined, shall be binding and conclusive upon the Lender and the
Guarantors. Guarantors shall bear the cost of its own appraiser and, subject to
subparagraph 1(e), shall bear all reasonable costs of appointing, and the
expenses of, any other appraiser appointed pursuant to this subparagraph (1)(d).

(e) Notwithstanding anything in the preceding subparagraphs of this paragraph 1,
(i) in no event shall the aggregate amount required to be paid pursuant to this
Guarantee by the Guarantors as a group with respect to all defaults under the
Note and the Deed of Trust securing the obligations thereunder exceed the
Guaranteed Amount set forth on Exhibit B hereto, and (ii) the aggregate
obligation of each Guarantor hereunder with respect to the Guaranteed Obligation
shall be limited to the lesser of (I) the product of (w) the Individual
Guarantee Percentage for such Guarantor set forth on Exhibit A hereto multiplied
by (x) the Guaranteed Amount, or (II) the product of (y) such Guarantor’s
Individual Guarantee Percentage multiplied by (z) the Aggregate Guarantee
Liability.

(f) In confirmation of the foregoing, and without limitation, the Lender must
first exhaust all of its rights and remedies against all property of the
Borrower as to which the Lender has (or may have) a right of recourse,
including, without limitation, the institution and prosecution to completion of
appropriate foreclosure proceedings under the Deed of Trust, before exercising
any right or remedy or making any claim, under this Guarantee.

 

26



--------------------------------------------------------------------------------

(g) The obligations under this Guarantee shall be personal to each Guarantor and
shall not be affected by any transfer of all or any part of a Guarantor’s
interests in the Partnership; provided, however, that if a Guarantor has
disposed of all of its equity interests in the Partnership, the obligations of
such Guarantor under this Guarantee shall terminate 12 months after the date of
such disposition (the “Termination Date”) provided (i) the Guarantor notifies
the Lender that it is terminating its obligations under this Guarantee as of the
Termination Date and (ii) the fair market value of the Collateral exceeds the
outstanding balance of the Note, including accrued and unpaid interest, as of
the Termination Date. Further, no Guarantor shall have the right to recover from
the Borrower any amounts such Guarantor pays pursuant to this Guarantee (except
and only to the extent that the amount paid to the Lender by such Guarantor
exceeds the amount required to be paid by such Guarantor under the terms of this
Guarantee).

(h) The obligations of any Guarantor who is an individual as a Guarantor
hereunder shall terminate with respect to such Guarantor one week after the
death of such Guarantor if, as a result of the death of such Guarantor, all
property held by the Guarantor on the date of death would have a basis for
federal income tax purposes equal to the fair market value of such property on
such date (unless a later date were to be elected by the executor of the
Guarantor’s estate in accordance with the applicable provisions of the Internal
Revenue Code). The obligations of any Guarantor hereunder shall also terminate
upon the sale or other disposition by Borrower of all or substantially all of
the property acquired by Borrower in the transaction or transactions pursuant to
which such Guarantor acquired an interest in the Limited Partnership if such
sale or disposition results in the recognition of income or gain for federal
income tax purposes; provided, however, if Borrower sells or otherwise disposes
of a property acquired by it from a Guarantor in a transaction that results in
deferral of gain or loss recognition, this Guaranty shall continue until such
time as the occurrence of an event described above, construed as if any property
acquired by Borrower in such transaction were the property acquired by Borrower
pursuant to the Contribution Agreement.

2. Intent to Benefit Lender. This Guarantee is expressly for the benefit of the
Lender. The Guarantors intend that the Lender shall have the right to enforce
the obligations of the Guarantors hereunder, without any requirement whatsoever
of resort by the Lender to any other party. The Lender’s rights to enforce the
obligations of the Guarantors hereunder are material elements of this Guarantee.
This Guarantee shall not be modified, amended or terminated (other than as
specifically provided herein) without the written consent of the Lender. The
Borrower shall furnish a copy of this Guarantee to the Lender contemporaneously
with its execution.

3. Waivers. Each Guarantor intends to bear the ultimate economic responsibility
for the payment hereof of the Guaranteed Obligations to the extent set forth in
Paragraph 1 above. Pursuant to such intent:

(a) Except as expressly set forth in Paragraph 1 above, each Guarantor expressly
waives any right (pursuant to any law, rule, arrangement or relationship) to
compel the Lender, or any subsequent holder of the Note or any beneficiary of
the Deed of Trust to sue or enforce payment thereof, the Lender or any
subsequent holder of the Note or any beneficiary of the Deed of Trust
whatsoever, and failure of the Lender or any subsequent holder of the Note or

 

27



--------------------------------------------------------------------------------

any beneficiary of the Deed of Trust to do so shall not exonerate, release or
discharge a Guarantor from its absolute unconditional obligations under this
Guarantee. Each Guarantor hereby binds and obligates itself, and its permitted
successors and assignees, for performance of the Guaranteed Obligations
according to the terms hereof, whether or not the Guaranteed Obligations or any
portion thereof are valid now or hereafter enforceable against the Borrower or
shall have been incurred in compliance with any of the conditions applicable
thereto, subject, however, in all respects to the Guarantee Limit and the taking
of certain prior actions and the other limitations set forth in paragraph 1.

(b) Each Guarantor expressly waives any right of subrogation or any other right
(pursuant to any law, rule, arrangement, or relationship) to compel any other
person (including, but not limited to, the Borrower, the Partnership, any
subsidiary of the Partnership or the Borrower, or any other partner or affiliate
of the Partnership or the Borrower) to reimburse or indemnify such Guarantor for
all or any portion of amounts paid by such Guarantor pursuant to this Guarantee
to the extent such amounts do not exceed the amounts required to be paid by such
Guarantor pursuant to paragraph 1 hereof (taking into account the limitations
set forth therein).

(c) Except as expressly set forth in Paragraph 1 above, if and only to the
extent that the Borrower has made similar waivers under the Note or the Deed of
Trust or any other document further evidencing or securing the Note and the loan
made pursuant thereto, each Guarantor expressly waives: (i) the defense of the
statute of limitations in any action hereunder or for the collection or
performance of the Note or the Deed of Trust; (ii) any defense that may arise by
reason of: the incapacity, or lack of authority of the Borrower, the revocation
or repudiation hereof by such Guarantor, the revocation or repudiation of the
Note or the Deed of Trust by the Borrower, the failure of the Lender to file or
enforce a claim against the estate (either in administration, bankruptcy or any
other proceeding) of the Borrower; the unenforceability in whole or in part of
the Note, the Deed of Trust or any other document or instrument related thereto;
the Lender’s election, in any proceeding by or against the Borrower under the
federal Bankruptcy Code, of the application of Section 1111(b)(2) of the federal
Bankruptcy Code; or any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; (iii) presentment, demand for
payment, protest, notice of discharge, notice of acceptance of this Guarantee or
occurrence of, or any default in connection with, the Note or the Deed of Trust,
and indulgences and notices of any other kind whatsoever, including, without
limitation, notice of the disposition of any collateral for the Note; (iv) any
defense based upon an election of remedies (including, if available, an election
to proceed by non-judicial foreclosure) or other action or omission by the
Lender or any other person or entity which destroys or otherwise impairs any
indemnification, contribution or subrogation rights of such Guarantor or the
right of such Guarantor, if any, to proceed against the Borrower for
reimbursement, or any combination thereof; (v) subject to Paragraph 4 below, any
defense based upon any taking, modification or release of any collateral or
guarantees for the Note, or any failure to create or perfect any security
interest in, or the taking of or failure to take any other action with respect
to any collateral securing payment or performance of the Note; (vi) any rights
or defenses based upon any right to offset or claimed offset by such Guarantor
against any indebtedness or obligation now or hereafter owed to such Guarantor
by the Borrower; or (vii) any rights or defenses based upon any rights or
defenses of the Borrower to the Note or the Deed of Trust (including, without
limitation, the failure or value of consideration, any statute of limitations,
accord and satisfaction, and the insolvency of the Borrower); it being intended,

 

28



--------------------------------------------------------------------------------

except as expressly set forth in Paragraph 1 above, that such Guarantor shall
remain liable hereunder, to the extent set forth herein, notwithstanding any
act, omission or thing which might otherwise operate as a legal or equitable
discharge of any of such Guarantor or of the Borrower.

4. Amendment of Note and Deed of Trust. Without in any manner limiting the
generality of the foregoing, the Lender or any subsequent holder of the Note or
beneficiary of the Deed of Trust may, from time to time, without notice to or
consent of the Guarantors, agree to any amendment, waiver, modification or
alteration of the Note or the Deed of Trust relating to the Borrower and its
rights and obligations thereunder (including, without limitation, renewal,
waiver or variation of the maturity of the indebtedness evidenced by the Note,
increase or reduction of the rate of interest payable under the Note, release,
substitution or addition of any Guarantor or endorser and acceptance or release
of any security for the Note), it being understood and agreed by the Lender,
however, that the Guarantor’s obligations hereunder are subject, in all events,
to the limitations set forth in Paragraph 1; provided that

(i) in the event that the Lender consents to the release of any Collateral
securing the Note pursuant to the Deed of Trust, the Guaranteed Amount shall be
reduced by the Fair Market Value of such Collateral on the date of such release
(determined as set forth in Section 1(d); except to the extent that the
Guarantee would otherwise meet the following requirement immediately after such
Collateral release: the Guarantee does not exceed the bottom fifty percent
(50%) of the fair market value of the Collateral securing the Note (if the Note
is unsecured debt, the portion to be guaranteed shall be the bottom twenty-five
percent (25%) of the stated principal amount of such unsecured debt); and

(ii) upon any material change to the Note or the Deed of Trust, including,
without limitation, the maturity date or the interest rate of the Note, or upon
any release or substitution of any Collateral securing the Note, within thirty
(30) days of any Guarantor’s receipt of actual notice of such event, subject to
the following sentence, such Guarantor may elect to terminate such Guarantor’s
obligations under this Guarantee by written notice to the Lender. Such
termination shall take effect on the 31st day following such actual notice,
provided that no default under the Guaranteed Obligation has occurred and is
then continuing.

5. Termination of Guarantee. Subject to Paragraph 4, this Guarantee is
irrevocable as to any and all of the Guaranteed Obligations.

6. Independent Obligations. Except as expressly set forth in Paragraph 1, the
obligations of each Guarantor hereunder are independent of the obligations of
the Borrower, and a separate action or actions may be brought by a Lender
against the Guarantors, whether or not actions are brought against the Borrower.
Each Guarantor expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Guarantor may now or hereafter have against the Borrower, or any other
person directly or contingently liable for the payment or performance of the
Note and the Deed of Trust arising from the existence or performance of this
Guarantee (including, but not limited to, the Partnership, Apartment Trust of
America, Inc., or any other partner of the Partnership) (except and only to the
extent that a Guarantor makes a payment to the Lender in excess of the amount
required to be paid under paragraph 1 and the limitations set forth therein).

 

29



--------------------------------------------------------------------------------

7. Net Worth Representation. The Guarantor hereby represents and warrants that
it has sufficient net worth (excluding the value of its equity interests in the
Partnership) to satisfy the Aggregate Guarantee Liability as of the date hereof
and hereby agrees to maintain a sufficient net worth to satisfy the Aggregate
Guarantee Liability as of any relevant date of determination until the
obligations of Borrower for principal and interest now or hereafter existing
under the Guaranteed Obligations shall have been paid.

8. Understanding With Respect to Waivers. Each Guarantor warrants and represents
that each of the waivers set forth above are made with full knowledge of their
significance and consequences, and that under the circumstances, the waivers are
reasonable and not contrary to public policy or law. If any of said waivers are
determined to be contrary to any applicable law or public policy, such waiver
shall be effective only to the maximum extent permitted by law.

8. No Assignment. No Guarantor shall be entitled to assign his or her rights or
obligations under this Guarantee to any other person without the written consent
of the Lender.

9. Entire Agreement. The parties agree that this Guarantee contains the entire
understanding and agreement between them with respect to the subject matter
hereof and cannot be amended, modified or superseded, except by an agreement in
writing signed by the parties.

10. Notices. Any notice given pursuant to this Guarantee shall be in writing and
shall be deemed given when delivered personally, or sent by registered or
certified mail, postage prepaid, as follows:

If to the Partnership:

Apartment Trust of America, Inc.

4901 Dickens Road, Suite 101

Richmond, Virginia 23230

FAX: (804) 244-0199

ATTN: Stanley J. Olander, Jr.

or to such other address with respect to which notice is subsequently provided
in the manner set forth above; and

If to a Guarantor, to the address set forth on Exhibit A hereto, or to such
other address with respect to which notice is subsequently provided in the
manner set forth above.

11. Applicable Law. This Guarantee shall be governed by, interpreted under and
construed in accordance with the laws of the State of Delaware without reference
to its choice of law provisions.

12. Consent to Jurisdiction; Enforceability

(a) This Guarantee and the duties and obligations of the parties hereto shall be
enforceable against each Guarantor in the courts of the State of Virginia. For
such purpose, each Guarantor hereby irrevocably submits to the nonexclusive
jurisdiction of such courts and agrees that all claims in respect of this
Guarantee may be heard and determined in any of such courts.

 

30



--------------------------------------------------------------------------------

(b) Each Guarantor hereby irrevocably agrees that a final judgment of any of the
courts specified above in any action or proceeding relating to this Guarantee
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

13. Condition of Borrower. Each Guarantor is fully aware of the financial
condition of the Borrower and is executing and delivering this Guarantee based
solely upon its own independent investigation of all matters pertinent hereto
and is not relying in any manner upon any representation or statement of the
Lender or the Borrower. Each Guarantor represents and warrants that it is in a
position to obtain, and hereby assumes full responsibility for obtaining, any
additional information concerning the Borrower’s financial conditions and any
other matter pertinent hereto as it may desire, and it is not relying upon or
expecting the Lender to furnish to it any information now or hereafter in the
Lender’s possession concerning the same. By executing this Guarantee, each
Guarantor knowingly accepts the full range of risks encompassed within a
contract of this type, which risks it acknowledges.

14. Expenses. Each Guarantor agrees that, promptly after receiving Lender’s
notice therefor, such Guarantor shall reimburse Lender, subject to the
limitation set forth in subparagraph 1(e) and to the extent that such
reimbursement is not made by Borrower, for all reasonable expenses (including,
without limitation, reasonable attorneys fees and disbursements) incurred by
Lender in connection with the collection of the Guaranteed Obligations or any
portion thereof or with the enforcement of this Guarantee.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantors set forth on Exhibit A hereto
have executed this Guarantee as of the date first set forth above.

 

GUARANTORS SET FORTH ON

EXHIBIT A HERETO:

By:

 

 

By:

 

 

By:

 

 

By:

 

 

By:

 

 

 

32